Per Curiam:
Corey Boston appeals, following a jury trial, his conviction of first-degree tampering with a motor vehicle under § 569.080.1(2), RSMo 2016, for which he received a three-year sentence, the execution of which was suspended. On appeal, Boston argues that the evidence was insufficient to prove that he operated the vehicle at issue "without the consent of the owner thereof" insofar as there was no evidence that the vehicle's title-holder did not provide consent. Finding no error, we affirm. Rule 30.25(b).